Citation Nr: 0842088	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-11 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially claims that he has PTSD due to in-
service stressors while serving in Vietnam from November 5, 
1968 to November 4, 1969.  While attached to the HHT 2/1 CAV 
4th Infantry Division at FB Black Hawk with Bravo Company 
during the period of approximately December 1968 to January 
1969, he came under mortar and rocket attacks with several 
men being wounded.  In February 1969, he was reassigned to 
Headquarter Company at Pleiku as a jeep driver and 
transported wounded prisoners and also came into contact with 
dead bodies.  Service personnel records show that the veteran 
was attached to HHT 2/1 CAV 4th Inf. Div. in the United 
States Army, Pacific Command (USARPAC) in Vietnam from 
November 1968 to November 1969.  As there has been no 
verification of the veteran's stressors, on remand, the RO 
should send the veteran's stressor information to the 
appropriate agency(ies) and ask if they can verify any of the  
stressors. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
record includes multiple treatment records showing treatment 
and diagnoses of PTSD.  On remand, if any of the veteran's 
stressors are verified, the veteran should be afforded a PTSD 
examination to determine if he has PTSD in accordance with 
the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV), and if there is a link between current 
symptomatology and any verified in-service stressor(s).



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must contact the United 
Stated Army and Joint Services Records 
Research Center (JSRRC) and, after 
providing JSRRC with a summary of the 
stressor information outlined above, 
ask JSRRC if it can verify any of the 
veteran's stressors.  If JSRRC is 
unable to verify the veteran's 
stressors, a written statement 
memorializing this fact must be 
associated with the claims files.

2.	If JSRRC is able to verify any of the 
veteran's stressors, the RO/AMC should 
schedule the veteran for VA psychiatric 
examination.  All necessary studies are 
to be accomplished.  The claims folder 
is to be made available to the examiner 
for review in conjunction with the 
examination.  

Based on a review of the claims folders 
and the results of the examination, the 
examiner is to answer the following 
questions:  

a.	Is there a 50 percent probability 
or greater that the veteran has 
PTSD?  

b.	If so, is there a 50 percent 
probability or greater that PTSD 
was caused by any of the 
independently verifiable in-
service stressors?  

Note: If the examiner does not 
diagnose PTSD, she/he must explain 
why. 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



